DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a post-processing unit that performs post-processing in claim 1;
a pressing member in claim 7;

an image forming apparatus that forms an image in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2011/0058875 by Kobayashi et al. (“Kobayashi”).

As for claim 1, Kobayashi discloses a post-processing apparatus (B) configured to be coupled to an image forming apparatus (A) or another post-processing apparatus (C), the post-processing apparatus comprising:
a post-processing unit (11A) that performs post-processing (i.e. sheet creasing and folding) to a sheet that is conveyed, the post-processing unit (11A) being configured to alter the sheet by performing the post-processing to the sheet; and
a standby path (beginning at the nip between 8a and 8b and continuing through 9) deviating (at the nip between 8a and 8b) from a main conveyance path (5, 5a) to form a three-way intersection (at the nip between 8a and 8b, where the three ways are: one entrance via 5a and two exits via 5 and via 9) with the main conveyance path, the standby path being arranged on an upstream side or a downstream side (9 is downstream 11A) of the post-processing unit (11A), the standby path being capable of holding the sheet (along 9),
wherein a portion (5) of the main conveyance path (5, 5a, 5b) is located between the post-processing unit (11A) and the standby path (beginning at the nip between 8a and 8b),


As for claim 2, Kobayashi discloses that the post processing is any one of slitting processing, gutter slitting processing, cross-direction cutting processing, crease processing (see Fig. 6), feed-direction perforating processing, or cross-direction perforating processing.

As for claim 9, Kobayashi a post-processing apparatus (B) configured to be coupled to an image forming apparatus (A) or another post-processing apparatus (C), the post-processing apparatus comprising:
a post-processing unit (11A) that performs post-processing (i.e. sheet creasing and folding) to a sheet that is conveyed; and
a standby path (beginning at the nip between 8a and 8b and continuing through 9) deviating (at the nip between 8a and 8b) from a main conveyance path (5, 5a), the standby path being arranged on an upstream side or a downstream side (9 is downstream 11A) of the post-processing unit (11A), the standby path being capable of holding the sheet (along 9),
wherein a portion (5) of the main conveyance path (5, 5a, 5b) is located between the post-processing unit (11A) and the standby path (beginning at the nip between 8a and 8b),
wherein the post-processing unit (11A) performs the post-processing in a state in which the sheet is partly in the standby path (see Fig. 6), and


As for claim 10, Kobayashi discloses that the standby path (beginning at the nip between 8a and 8b and continuing through 9) is provided by a detour path (beginning at the nip between 8a and 8b and continuing through 9) for the sheet.

As for claim 11, Kobayashi discloses that the post-processing unit (11A) is disposed at an upstream part (e.g. 11A is upstream 5b) of the post-processing apparatus (B), and the standby path (beginning at the nip between 8a and 8b and continuing through 9) is arranged on an upstream side (i.e. the right side in Fig. 2) of the post-processing unit (i.e. the nip between 8a and 8b is to the right of 11A in Fig. 2).

As for claim 12, Kobayashi discloses that the post-processing unit (11A) is disposed at a downstream part of a body (1) of the post-processing apparatus body (i.e. 11A is downstream of 6), and the standby path (beginning at the nip between 8a and 8b and continuing through 9) is arranged on a downstream side (i.e. the left side in Fig. 2) of the post-processing unit (i.e. path 9 is to the left of 11A in Fig. 2).

As for claim 14, Kobayashi discloses:
an image forming apparatus (A) that forms an image on a sheet; and
.

Allowable Subject Matter
Claim 13 is allowed.
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the prior art of record and the examiner’s knowledge does not disclose or suggest a standby path that is provided by an inversion path for inverting a sheet, in combination with the limitations of the parent claim.
Claims 4-8 depend on claim 3 and inherit the same allowable subject matter.
Regarding claim 13, the reason disclosed in the Non-Final Office Action dated 4/19/2021 is maintained.

Response to Arguments
Applicant's arguments filed  10/4/2021 have been fully considered but they are not persuasive.  On pages 8-9, Applicant argues that Kobayashi does not disclose a .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853